    ~A0245B         (Rev. 12/11) Judgment in a Criminal Petty Case
                    Sheet 1

                                                                                                                       1    JAN 1 0 2019                i
                                               UNITED STATES DISTRICT C URT                                                                             l
                                                                                                                       !.----·~·--·--~···~-~~,,.·
                                                    SOUTHERN DISTRlCT OF CALIFOR                                                                '---r   :_y"."~~Ji,i\
                                                                                                                                                   ..)L.~ 1 u rv
                      UNITED STATES OF AMERICA
                                         v.                                         (For Offenses Committed On or After November I, 1987)

              LAURA ELIZABETH BANUELOS-RAMIREZ                                      Case Number: 18CR5487-JLB
                                                                                     CASEY J. DONOVAN, JR.
                                                                                    Defendant's Attorney
    REGISTRATION NO. 81249298

    D
    THE DEFENDANT:
    181 pleaded guilty to count(s) ONE OF THE SUPERSEDING MISDEMEANOR INFORMATION

    0 wufoood~i~oooooo~----------------------------------~
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                              Count
    Title & Section                           Nature of Offense                                                                              Number(s)
8 use 1325                             ILLEGAL ENTRY (MISDEMEANOR)                                                                            ls




                The defendant is sentenced as provided in pages 2 through _ _2_ _ ofthisjudgment.

   0 The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   181 Count(s) underlying counts                                is D are[8] dismissed on the motion of the Cnited States.
   181 Assessment: $10 - WAIVED


   l8J   Fine waived                                   0      Forfeiture pursuant to order filed                                        included herein.
               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
         or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. lf ordered to pay restitution, the
         defendant shall notify the court and Cnited States Attorney of any material ehange in the defendant's economic circumstances.
                                                                                      JA~UARY        10, 2019
                                                                                      Date of Imposition of Sentence

                                                                                      I\             ·0
                                                                                      l               L&~ tJ_J, iJ;:
                                                                                         ·¥t L.l . -0BURKHARDT
                                                                                      HDN. JILL      L.
                                                                                      f!!)nED STA TES MAGISTRATE JUDGE
                                                                                                                                                   l 8CR5487-JLB
AO 2458     (Rev 12/11) Judgment in Criminal Petty Case
            Sheet 2 - Imprisonment

                                                                                                     Judgment -   Page _ _2 _ of     2
 DEFENDANT: LAURA ELIZABETH BANUELOS-RAMIREZ
 CASE NUMBER: l8CR5487-JLB
                                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a tenn of
          SIXTY (60) DAYS.



      D Sentence imposed pursuant to Title 8 USC Section l 326(b).
      D The court makes the following recommendations to the Bureau of Prisons:



      D The defendant is remanded to the custody of the United States Marshal.
      D The defendant shall surrender to the United States Marshal for this district:
            Oat                                       Oa.m.       Or.m.      on------------
               as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D~~~~~~~~~~~~~~~~~~
           D   as notified by the United States Marshal.
           D   as notified by the Probation or Pretrial Services Office.



                                                                     RETURN
 I have executed this judgment as follows:

          Defendant delivered on                                                         to

 at                                                       with a certified copy of this judgment.


                                                                                                    UNITED STATES MARSHAL


                                                                           By
                                                                                               DEPUTY U'-iITED STA TES MARSHAL




                                                                                                                              l 8CR5487-JLB
